Gibson, C. J.
— It was doubtless supposed by the legislature, when the statute of 1770 was enacted, that an apprentice bound pursuant to it would be an inmate of his master’s house. In the country he is still a part of the family; and the penalties for desertion seem to have been provided on that basis. But it is not said in terms that he shall be so ; and it is our duty to interpret statutes so as to fit them, as far as we may, to the business and the habits of the times. The covenants in this indenture are those into which every master bricklayer enters in this city, or perhaps elsewhere; and they differ from those in other indentures simply in not binding the master to provide the apprentice with meat, drink, washing, and lodging; but in binding him to pay, in lieu, a weekly allowance in order to enable the apprentice to provide them for himself.. Even where the master covenants to provide them, it follows not that he must furnish them in his family; for he may have more apprentices than could be accommodated in one house, and in such a case necessity would compel him to board them out. Besides, his business may carry him to a distance from home, as often happens in the country, and his apprentices must accompany him. There is nothing, then, in the statute or the usages of the country to forbid such binding. But it is objected in this, instance, that the binding is not for the whole term, but for nine months in each year — an allegation which is disproved by the express words of the indenture. Again, it is objected that the apprentice is left at large, without provision or control for three months in the year. But the weekly stipend bargained for was thought by him and his father to be sufficient for the year, and if frugally managed would doubtless he so; and the authority of -the master, in contemplation of law, endures throughout the term. It is his duty at all times to attend to the deportment of the apprentice, and restrain him from vicious courses ; and if that were otherwise, the authority of the father or guardian would supervene. Nor does it follow that the interval must be lost; for it may be profitably employed at school, or in some other useful occupation. Nothing is more frequent than are attempts like the present. When the apprentice has gained a sufficient insight into his trade to enable him to repay his master for the burden of maintaining and instructing him when his services were worthless, the temptation to cut him loose from his indenture becomes too strong to be resisted. In the case before us the apprentice and his father were blind to the supposed illegality of the binding, till the term of it was within two years of its expiration ; and their application deserves no favour.
Apprentice remanded.